Citation Nr: 1028258	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-23 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, Virginia


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1981 to November 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 administrative decision of the Salem 
Virginia, Department of Veterans Affairs (VA) Medical Center 
(MC).

The appeal is REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for entitlement to an annual clothing allowance.

In this case, the Veteran filed a claim for entitlement to an 
annual clothing allowance, which was denied by a June 2008 
administrative decision of the Salem VAMC.  The Veteran was sent 
a copy of this decision, but it was returned by the postal 
service.  After contact from the Veteran, a current address was 
obtained and a copy of the June 2008 decision was sent to him on 
July 30, 2008.  While the Veteran's file does not contain a copy 
of any notice of disagreement, in April 2009, the Veteran filed a 
petition for extraordinary relief in the nature of a writ of 
mandamus from the United States Court of Appeals for Veterans 
Claims (Court) asserting that VA had failed to act on his appeal.  
In response to these actions (which were taken as a Notice of 
Disagreement with the June 2008 decision), a Statement of the 
Case was issued on June 12, 2009.  That same day, for reasons 
that are somewhat unclear, the Salem VAMC, in an administrative 
decision, again denied the Veteran's claim for entitlement to an 
annual clothing allowance.  In any event, the Veteran then 
submitted a timely substantive appeal as to this issue.

Clothing allowance is payable to a Veteran who has a service-
connected disability if: (1) A VA examination or hospital or 
examination report from a facility specified in § 3.326(c) 
discloses that the Veteran wears or uses certain prosthetic or 
orthopedic appliances which tend to wear or tear clothing because 
of such disability and such disability is the loss or loss of use 
of a hand or foot compensable at a rate specified in §3.350(a), 
(b), (c), (d), or (f); or (2) The Chief Medical Director or 
designee certifies that because of such disability a prosthetic 
or orthopedic appliance is worn or used which tends to wear or 
tear the Veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is due 
to the service-connected disability irreparable damage is done to 
the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.810(a) (2009).  In a January 2009 
decision, the United States Court of Appeals for the Federal 
Circuit found that the correct construction of the statutory 
language of 38 U.S.C.A. § 1162 allowed for the award of multiple 
benefits if the Veteran used multiple appliances.  See Sursely v. 
Peake, 551 F. 3d 1351 (Fed. Cir. 2009).

The Veteran maintains that his clothing is damaged by a brace he 
uses for his foot and lower leg disability and a sling he uses 
for his shoulder disability.  Treatment records indicate that he 
uses a plastic ankle foot orthosis for his service-connected 
right lower leg disability and a permanent arm sling for his 
service-connected right shoulder disability.  However, the record 
does not reflect any comment from the Chief Medical Director or 
designee regarding whether any prosthetic or orthopedic appliance 
is worn or used that tends to wear or tear the Veteran's 
clothing.  Thus, the claim must be remanded to obtain an opinion 
from the Chief Medical Director or designee.  The Board points 
out that an opinion is needed regarding the Veteran's use of the 
plastic ankle foot orthosis and the arm sling.  

The Veteran is incarcerated.  The amount of an annual clothing 
allowance will be reduced (or eliminated) for incarcerated 
Veterans who are furnished clothing without charge by the 
institution in which they are incarcerated.  See 38 U.S.C.A. 
§ 5313A (West 2002 & Supp. 2009); 38 C.F.R. § 3.810(d) (2009).  
The Veteran reports that he does pay for his clothing, and in 
support of his contentions has submitted receipts for the 
purchase of clothing.  On remand, the Virginia Department of 
Corrections should be contacted to verify whether the Veteran is 
provided clothing free of charge.  

Finally, notice requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  See Short Bear 
v. Nicholson, 19 Vet. App. 341 (2005).  The Veteran has not been 
provided proper notice for his claim.  Such should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notification 
for his claim for entitlement to an annual 
clothing allowance.    

2.  Verify with the Virginia Department of 
Corrections whether the Veteran is furnished 
clothing without charge.

3.  Arrange for the Veteran's file to be 
reviewed by the Chief Medical Director or 
designee to determine if either the plastic 
ankle foot orthosis, arm sling, or both tend 
to wear or tear the Veteran's clothing.

4.  If the case needs to be sent to, or 
jurisdiction transferred to the VAMC at any 
point, such should be accomplished in 
accordance with usual procedures.  

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

